Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 17, 2021

                                       No. 04-21-00260-CR

                                        Norberto ADAME,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CRB000094D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        On July 26, 2021, appellant Norberto Adame filed a motion for a free reporter’s record.
He states in his motion that he is unable to pay for or give security for the reporter’s record, and
he requests an evidentiary hearing to provide proof of inability to pay or give security. On
August 13, 2021, the trial court reporter filed a volume of the reporter’s record and a notification
of late record. The reporter’s record shows that the trial court set a hearing on the issue of
appellant’s indigency for September 1, 2021. The court reporter’s notification of late record
states that the trial court has set the matter of appellant’s indigency for a hearing and that the
reporter’s record can be completed within thirty days after indigency is granted. On August 16,
2021, we noted the court reporter’s notification of late record and ordered the trial court clerk to
file a supplemental record containing the trial court’s order and any findings required by Rule
145(f)(6) to this court not later than September 10, 2021.

       On September 16, 2021, the trial court clerk filed a notification of late record, stating that
the hearing scheduled for September 1, 2021, had been moved to November 2, 2021.
Accordingly, the trial court clerk’s notification of late record is NOTED. We ORDER the trial
court clerk to file a supplemental record containing the trial court’s order and any findings
required by Rule 145(f)(6) to this court not later than November 12, 2021.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court